Citation Nr: 0912949	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  04-38 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for varicose veins of the 
left lower extremity, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1963 to 
August 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

Varicosities of the left lower extremity more nearly 
approximate intermittent edema of extremity or aching and 
fatigue in leg after prolonged standing or walking, with 
symptoms relieved by elevation of extremity or compression 
hosiery.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
varicose veins of the left lower extremity have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.104, Diagnostic Code (DC) 7120 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper 
notice from VA must inform the claimant of any information 
and evidence not of record:  (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 

The claimant must also be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation (e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability).

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the initial VCAA letter was issued in August 
2003 and informed the Veteran of the criteria needed for an 
increased varicose vein evaluation.  In correspondence dated 
in June 2006, the Veteran was notified of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  Finally, in correspondence 
dated in November 2007, the Veteran was informed of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.    

Furthermore, the service connection claim was readjudicated, 
and a supplemental statement of the case was issued in 
December 2008.  

The Board acknowledges that the VCAA letters sent to the 
Veteran do not meet the requirements of Vazquez-Flores and 
are not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome because the Veteran demonstrated actual 
knowledge of what was needed to support his claim as 
reflected in his statements and testimony.  Specifically,  
during his August 2004  RO hearing, he discussed the signs 
and symptoms of his disability, with particular emphasis on 
the impact that the disability had on his daily life.  For 
example, he described the pain and cramping he experienced 
after prolonged standing, walking, and getting out of bed.  
Furthermore, at his October 2008 VA examination, he indicated 
how his varicose veins limited his normal activities.  These 
statements demonstrate his actual knowledge in understanding 
of the information necessary to support his claim for an 
increased rating.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's VA treatment records and afforded him two 
VA examinations.  The Board finds these actions have 
satisfied VA's duty to assist the Veteran and that no 
additional assistance is required.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).

II.  Increased Rating for Varicose Veins

In a September 1998 rating decision, service connection was 
granted for varicose veins of the left lower extremity.  A 
noncompensable rating was assigned effective February 1998.  
In correspondence dated August 26, 2002, the Veteran filed a 
claim for an increased rating for varicose veins, alleging 
that the condition had worsened.  In a February 2003 rating 
decision, the RO continued the noncompensable rating; 
however, in a September 2004 decision, the evaluation was 
increased to 10 percent effective August 26, 2002.  That 
rating remains in effect to this date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
provisions of 38 C.F.R. § 4.1 require that each disability be 
reviewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  Where VA's Rating Schedule does not 
list a specific disability, the disability is rated under 
criteria where the functions affected, anatomical 
localization, and symptomatology are analogous.  38 C.F.R. § 
4.20.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

The Veteran's varicose veins of the left lower extremity have 
been evaluated as 10 percent disabling under the provisions 
of 38 C.F.R. § 4.104, DC 7120.  Under this code, a 20 percent 
evaluation is warranted for persistent edema incompletely 
relieved by elevation of an extremity, with or without 
beginning stasis pigmentation or eczema.  A 40 percent rating 
is warranted for persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  A 60 
percent evaluation requires persistent edema or subcutaneous 
induration, stasis pigmentation or eczema and persistent 
ulceration.  A 100 percent rating is warranted when the 
condition is manifested by massive board- like edema with 
constant pain at rest, provided that the symptoms are due to 
the effects of varicose veins.  38 C.F.R. § 4.104, DC 7120 
(2008).

A note following DC 7120 provides that the evaluations are 
for involvement of a single extremity and that if more than 
one extremity is involved, each extremity is to be separately 
rated.  

After review of the medical evidence of record, an increased 
rating for the Veteran's varicose veins of the left lower 
extremity is not warranted.  

The Veteran's VA treatment records from January 2002 to 
September 2008 show that he was seen on a regular basis for 
varicose veins, phlebitis, and venous thrombosis of the left 
lower extremity.  Although a February 2002 treatment note 
indicated positive edema of the left lower extremity for two 
months, the bulk of the treatment notes indicate an absence 
of edema.  

The Veteran underwent a VA arteries/veins examination in 
January 2003.  Upon examination, there was a large, ropy 
varicosity just above the knee in the popliteal space area, 
as well as smaller superficial varicosities in the shin area.  
They were found to compress easily in the supine position but 
refill immediately in the dependent position.  There was no 
stasis hyperpigmentation changes, no dependent edema, and no 
evidence of ulcerations.  He had good pedal and popliteal 
pulses, bilaterally.  

The Veteran underwent a subsequent VA arteries/veins 
examination in October 2008.  The Veteran reported pain and 
swelling in the left lower extremity that increased as the 
day progressed due to prolonged periods of standing while at 
work.  He further described edema, aching, fatigue, and some 
numbness which were relieved upon elevation of the left lower 
extremity.  He used compression stockings which helped 
alleviate symptomatology.

Upon examination, the Veteran was found to have visible and 
palpable varicose veins throughout the distal left lower 
extremity.  There was no evidence of ulcers, stasis 
pigmentation, or eczema.  However, there was trace distal 
lower extremity edema.  He was diagnosed with varicose veins 
involving the left lower extremity, currently active.  
Furthermore, it was noted that he continued to experience 
increasing left lower extremity edema and discomfort despite 
the use of compression stockings.  

The Veteran testified at a RO hearing in August 2004, at 
which time he described daily pain and cramps with prolonged 
standing which was relieved by elevating his leg.  He 
indicated that he was prescribed a compression hose which he 
wore approximately 5 times per week, or whenever he expected 
to be on his feet for extended periods of time.  

The necessary elements for a rating increase to 20 percent 
have not been shown.  Although there is evidence of edema in 
the October 2008 examination report, it is not indicated to 
be persistent.  Furthermore, the evidence suggests that pain 
and edema are relieved by elevation of the leg, whereas the 
criteria for a 20 percent evaluation requires that any edema 
not be completely relieved by elevation.  There is no 
indication of stasis pigmentation or eczema.  

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that for the period under 
review, the Veteran's service-connected varicose veins have 
not warranted a disability rating in excess of 10 percent.  
As the preponderance of the evidence is against the claim for 
a disability rating in excess of 10 percent for service-
connected varicose veins, the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Further, the Board finds that there is no showing that the 
Veteran's varicosities have reflected so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the disability has not warranted 
frequent periods of hospitalization so as to otherwise render 
impractical the application of the regular schedular 
standards.  At his October 2008 examination, the Veteran did 
not report significant impact on his daily employment 
activities, although he noted that his "normal activities" 
were limited due to significant swelling and discomfort at 
night.  Thus, the Board finds that the currently assigned 
rating of 10 percent for his left leg adequately compensates 
the Veteran for the severity of his varicose vein disability.  
Hence, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An increased rating for varicose veins of the left lower 
extremity is denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


